Citation Nr: 18100409
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-34 112
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for bilateral hearing loss is remanded for additional development.
The Veteran contends that he has current bilateral hearing loss as a result of in-service exposure to acoustic trauma.  Specifically, he asserted that his assignment in Vietnam was to provide electrical service to detached combat engineer units, at which time he lived with a very loud, high-pitched diesel generators for extended periods of time (up to 20 hours per day) inside a 15 foot by 25 foot shed enclosed on three sides.  He further stated that the Marine Corps provided no hearing protection devices during this period.  The Veteran also reported in-service acoustic trauma in the form of gunfire.  He indicated on his March 2012 Application for Compensation and/or Pension that his hearing loss disability began in March 1967.  
A review of the Veterans service personnel records confirms that he served as an electrician with the Marine Corps while in Vietnam, and a received a Vietnam Service Medal with Four Combat Stars.  In addition, his DD Form 214 reflected that he was authorized to operate the following generators: PU-181, PU-239, PU-454, PU-482, PU-499, PU-535, PU-565, PU-587, PU-590, PU-658, PE-75, PE-210, and MB20.  
The Veteran was provided with a VA audiological examination in August 2013, at which time he was diagnosed as having bilateral sensorineural hearing loss.  However, the VA audiologist opined that the Veterans hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of this conclusion, the VA audiologist explained that:
Review of claims file contained enlistment exam (3/10/1966) which revealed normal hearing acuity bilaterally.  Separation exam (3/13/1969) revealed normal hearing acuity bilaterally as ascertained by Whispered Voice Test.  The Whispered Voice Test does not provide adequate information for rating purposes.  Veteran served in the Marine Corps as an electrician which yields a moderate probability of noise exposure.  In addition to military noise exposure of gunfire and generators, Veteran reports recreational noise exposure of hunting.  Based on available evidence, it is less likely than not that the Veteran's current bilateral hearing loss is caused by or a result of military service.
The Board finds that the opinion of the August 2013 VA audiologist is inadequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA audiologist offered no supporting rationale for his negative nexus opinion; rather, the August 2013 VA examination report merely provided a conclusory statement preceded by several facts, without any analyses with respect to how these facts led to the audiologists conclusion.  By the August 2013 audiologists own admission, the Whispered Voice Test administered to the Veteran at the time of his March 1969 Report of Medical Examination at separation did not provide adequate information for rating purposes.  Moreover, the Board emphasizes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).
Given the Veterans receipt of a Vietnam Service Medal with Four Combat Stars and his occupational specialty of an electrician authorized to operate multiple generators, the Board finds that his descriptions of exposure to gunfire and generator noise is consistent with the circumstances, conditions, or hardships of his service in Vietnam.  Consequently, in-service exposure to acoustic trauma is conceded.  
As such, the Board finds that an additional VA opinion should be obtained to determine the probable etiology of the Veterans bilateral hearing loss. 
 
The matter is REMANDED for the following action:
1. Forward the claims file to the VA audiologist who provided the August 2013 opinion, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss.  If additional examination is needed, then such examination should be conducted.
After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination report, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure, in-service symptoms, and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include the conceded in-service noise exposure.
In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  A complete rationale should be provided for any opinion or conclusion expressed.
2. Thereafter, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, then issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

 
U. R. POWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Department of Veterans Affairs

